DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s argument regarding the range of angles of the chamfer portion does not include criticality to the function of the assembly. Prior art Hotani Setsuo (JP H01279120) discloses a plurality of shapes and angles in the chamfer portion of the shaft as shown in figures 3-6 therefore showing that it is well known to change the shape and angle to suit varying purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hotani Setsuo (JP H01279120).
Regarding claim 1, Hotani Setsuo discloses a joint assembly (Fig. 1), comprising:
a first joint member (9) drivingly connected to at least a portion of a second joint member (1) by a third joint member (11);
wherein said second joint member (1) has an outer surface (surface of 1), a first end portion (1), a second end portion (4, Paragraph 0001, lines 39-40) and an intermediate portion (3) interposed between said first and second end portions of said second joint member (Fig. 1);
wherein a shaft portion extends axially outboard from at least a portion of said outer surface of said intermediate portion of said second joint member (1, Fig. 1);
wherein a plurality of axially extending shaft portion splines (1a) circumferentially extend along at least a portion of said outer surface (Fig. 3-8) of said shaft portion;
wherein said plurality of axially extending shaft portion splines (1a) of said shaft portion have a first end portion (see Figure below), a second end portion and an intermediate portion interposed between said first and second end portions of said plurality of axially extending shaft portion splines (Fig. 1-8);
wherein at least a portion of said second end portion of said plurality of axially extending shaft portion splines (1a) have a shaft portion installation aid (1b, Fig. 3-6) having a first end, a second end and a transition portion interposed between said first and second ends of said shaft portion installation aid (1b, Fig. 3-6);
wherein said first end to said transition portion (1b) of said shaft portion installation aid defines a first portion of said shaft portion installation aid (1b, Fig. 3-6);
wherein said transition portion (1b) to said second end of said shaft portion installation aid defines a second portion of said shaft portion installation aid (1b, Fig. 3-6);
wherein said outermost diameter of said plurality of axially extending shaft portion splines (1a) of said first portion of said shaft portion installation aid is defined by a radius R2 from a centerline CL1 of said joint assembly (see Figure below); and
wherein said outer surface of said plurality of axially extending shaft portion splines (1a) of said shaft portion installation aid have a substantially continuous or arcuate shape that is defined by a plurality of radii (Fig. 9-10). The splines show a continuous shape. Hotani Setsuo is silent in regards to the value of the angle of tapering of the chamfer portion. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle of the chamfer portion from approximately 35 degrees to approximately 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    283
    515
    media_image1.png
    Greyscale

Regarding claim 2, Hotani Setsuo discloses aid joint assembly is a universal joint assembly, a U-joint assembly, a universal coupling assembly, a cardan joint assembly, a double cardan joint assembly, a Hooke's joint assembly, a Spicer joint assembly, a homokinetic coupling assembly, a constant velocity joint assembly or a Hardy Spicer joint assembly. The joint assembly is a universal joint assembly (Fig. 1, Paragraph 0001, lines 34-36).
Regarding claim 3, Hotani Setsuo discloses aid intermediate portion of said plurality of axially extending shaft portion splines (1a) have a substantially polygonal shape (Fig. 9-14);
wherein said outer surface of said plurality of axially extending shaft portion splines (1a) of said first portion of said shaft portion installation aid have a plurality of peaks defined by a radius R3 (see Figure below);
wherein said outer surface of said plurality of axially extending shaft portion splines of said second portion of said shaft portion installation aid have a plurality of peaks defined by a radius R4 (see Figure below);
and wherein said outer surface of said plurality of axially extending shaft portion splines of said first portion and said second portion of said shaft portion installation aid have a plurality of valleys defined by a radius R5 (see Figure below).

    PNG
    media_image2.png
    237
    437
    media_image2.png
    Greyscale

Regarding claim 4, Hotani Setsuo discloses said plurality of axially extending shaft portion splines of said shaft portion of said second joint member (1) have an innermost diameter ID1 that is substantially constant across said entire length of said plurality of axially extending shaft portion splines (Fig. 10; Plurality of splines show a substantially constant diameter).
Regarding claim 5, Hotani Setsuo discloses aid plurality of axially extending shaft portion splines (1a) of said first portion and/or said second portion (see Figures above) of said shaft portion installation aid (1b) of said second joint member has an innermost diameter that is defined by a radius R10 from said centerline CL1 of said joint assembly such that said innermost diameter defined by said radius R10 decreases from said first end to said second end of said shaft portion installation aid (Fig. 4; inner diameter decreases from the centerline portion due to the tapered portion) of said second joint member and
wherein said plurality of axially extending shaft portion splines have an innermost diameter that is variable and non-constant across the length of said plurality of axially extending shaft portion splines (Fig. 3 and Fig. 4 show a non-constant tapering of the splines, 1b).
Regarding claim 6, Hotani Setsuo discloses said plurality of axially extending shaft portions splines at said first end of said shaft portion installation aid have an outermost diameter OD5 (outer diameter of Fig. 4);
wherein said plurality of axially extending shaft portion splines at said intermediate portion of said shaft portion installation aid has an outermost diameter OD6 (outer diameter of first figure above and Fig. 4 at a location in between the first and second ends);
wherein said outermost diameter OD5 is greater than said outermost diameter OD6 of said plurality of axially extending shaft portion splines (Fig. 4).
Regarding claim 7, Hotani Setsuo discloses said plurality of axially extending shaft portion splines (1a) of said first portion of said shaft portion installation aid has a length L1 (see Figure below);
wherein said plurality of axially extending shaft portion splines of said second portion of said shaft portion installation aid has a length L2 (see Figure below); and
wherein said length L1 of said first portion of said shaft portion installation aid (1b) is at least twice said length L2 of said second portion of said shaft portion installation aid (see Figure below).

    PNG
    media_image3.png
    263
    432
    media_image3.png
    Greyscale

Regarding claim 8, Hotani Setsuo discloses a shaft (2) having a first end portion, a second end portion (left and right ends of 2, Fig. 2), an inner surface (2a) and an outer surface (outer surface of 2, Fig. 2);
wherein a plurality of axially extending shaft splines (22) circumferentially extend along at least a portion of said inner surface of said shaft (Fig. 15 and Fig. 18); and
wherein said plurality of axially extending shaft splines on said inner surface of said shaft are complementary to and meshingly engaged with said plurality of axially extending shaft portion splines on said outer surface of said shaft portion of said second joint member (Fig. 1-2).
Regarding claim 9, Hotani Setsuo discloses a flexible boot having a first end portion and a second end portion (see Figure below; Fig. 1);
wherein at least a portion of said first end portion of said flexible boot is connected to at least a portion of said outer surface of said second joint member (1, see Figure below; Fig. 1); and
wherein at least a portion of said second end portion of said flexible boot is connected to at least a portion of said outer surface of said first end portion of said shaft (2, see Figure below; Fig. 1).

    PNG
    media_image4.png
    424
    458
    media_image4.png
    Greyscale

Regarding claim 11, Hotani Setsuo discloses at least a portion of said plurality of axially extending shaft splines (22) of said first end portion of said shaft (2) has a shaft installation aid (23) having a first end, a second end and a transition portion interposed between said first end and said second end of said shaft installation aid (Fig. 15);
wherein said first end to said transition portion of said shaft installation aid defines a first portion of said shaft installation aid (see Figure below); 
wherein said transition portion to said second end of said shaft installation aid defines a second portion of said shaft installation aid (see Figure below); and
wherein an innermost diameter of said plurality of axially extending shaft splines of said second portion of said shaft installation aid is defined by a radius R11 (see Figure below).

    PNG
    media_image5.png
    379
    751
    media_image5.png
    Greyscale

Regarding claim 12, Hotani Setsuo discloses said plurality of axially extending shaft splines (22) of said shaft have an outermost diameter OD11 that is substantially constant across said entire length of said plurality of axially extending shaft splines (see Figure above; Fig. 15).
Regarding claim 13, Hotani Setsuo discloses said plurality of axially extending shaft splines (22) of said second portion of said shaft installation aid (see prior rejection above) of said shaft have an outermost diameter OD12 that is defined by a radius R12 such that said outermost diameter OD12 defined by said radius R12 decreases from said transition portion to said second end of said shaft installation aid (see figure above where the transition portion between first and second ends has a tapered shape) and
wherein said plurality of plurality of axially extending shaft splines have an outermost diameter that is variable and non-constant across the length of said plurality of axially extending shaft splines (23, see figure above where the transition portion between first and second ends has a tapered shape).
Regarding claim 14, Hotani Setsuo discloses said plurality of axially extending shaft splines at said transition portion (23) of said shaft installation aid has an innermost diameter ID6 (Fig. 15);
 wherein said plurality of axially extending shaft splines at said second end (see Figure above) of said shaft installation aid has an innermost diameter ID4 (Fig. 15); and
wherein said innermost diameter ID6 is greater than said innermost diameter ID4 of said plurality of axially extending shaft splines of said shaft (Fig. 15, Paragraph 0001, lines 63-68).
Regarding claim 15, Hotani Setsuo discloses said plurality of axially extending shaft splines of said first portion (see rejection above) of said shaft installation aid (23) has a length L5 (see Figure below);
wherein said plurality of axially extending shaft splines of said second portion (see rejection above) of said shaft installation aid (23) has a length L6 (see Figure below); and
wherein said length L6 of said second portion of said shaft installation aid of said shaft is at least twice said length L5 of said first portion of said shaft installation aid of said shaft (see Figure below).

    PNG
    media_image6.png
    436
    365
    media_image6.png
    Greyscale


Regarding claim 16, Hotani Setsuo discloses an attachment adapter and a shaft (see Figure below);
wherein said attachment adapter has a first end portion, a second end portion (see Figure below), an inner surface (22) and an outer surface (outer surface of second end portion);
wherein a plurality of axially extending attachment adapter splines (22) circumferentially extend along at least a portion of said inner surface of said attachment adapter (Fig. 17);
wherein said plurality of axially extending attachment adapter splines (22) of said attachment adapter are complementary to and meshingly engaged with said plurality of axially extending shaft portion splines of said shaft portion of said second joint member (Paragraph 0001, lines 105-106);
wherein said shaft has a first end portion (see Figure below), a second end portion (21a), an inner surface and an outer surface; and
wherein at least a portion of said first end portion of said shaft is integrally connected (30) to at least a portion of said outer surface of said attachment adapter (see Figure below).

    PNG
    media_image7.png
    452
    569
    media_image7.png
    Greyscale

Regarding claim 17, Hotani Setsuo discloses a first joint member (9) drivingly connected to at least a portion of a second joint member (1) by a third joint member (11);
wherein said second joint member (1) has a shaft portion having an outer surface (surface of 1), a first end portion (1) and a second end portion (4, Paragraph 0001, lines 39-40);
wherein at least a portion of said first end portion of shaft portion of said second joint member is drivingly connected to at least a portion of said second joint member (1, Fig. 1);
wherein a plurality of axially extending shaft portion splines (1a) circumferentially extends along at least a portion of said outer surface of said shaft portion (Fig. 4);
wherein said plurality of axially extending shaft portion splines (1a) of said shaft portion of said second joint member has a first end portion, a second end portion and an intermediate portion interposed between said first and second end portions of said plurality of axially extending shaft portion splines (see rejection and figure from claim 1);
wherein at least a portion of said second end portion (4, Paragraph 0001, lines 39-40) of said plurality of axially extending shaft portion splines (1a) have a shaft portion installation aid (1b, Fig. 3-6) having a first end, a second end and a transition portion interposed between said first and second ends of said shaft portion installation aid (1b, Fig. 3-6);
wherein said first end to said transition portion (1b) of said shaft portion installation aid defines a first portion of said shaft portion installation aid (1b, Fig. 3-6);
wherein said transition portion (1b) to said second end of said shaft portion installation aid defines a second portion of said shaft portion installation aid (1b, Fig. 3-6);
wherein said outermost diameter of said plurality of axially extending shaft portion splines (1a) of said first portion of said shaft portion installation aid is defined by a radius R2 from a centerline CL1 of said joint assembly (see rejection and figure from claim 1);
wherein said outer surface of said plurality of axially extending shaft portion splines (1a) of said shaft portion installation aid have a substantially continuous or arcuate shape that is defined by a plurality of radii (Fig. 9-10). The splines show a continuous shape. Hotani Setsuo is silent in regards to the value of the angle of tapering of the chamfer portion. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle of the chamfer portion from approximately 35 degrees to approximately 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Hotani Setsuo discloses said intermediate portion of said plurality of axially extending shaft portion splines (1a) have a substantially polygonal shape (Fig. 9-10;
wherein said outer surface of said plurality of axially extending shaft portion splines (1a) of said first portion of said shaft portion installation aid have a plurality of peaks defined by a radius R3 (see rejection and figure of claim 3);
wherein said outer surface of said plurality of axially extending shaft portion splines of said second portion of said shaft portion installation aid have a plurality of peaks defined by a radius R4 (see rejection and figure of claim 3); and
wherein said outer surface of said plurality of axially extending shaft portion splines of said first portion and said second portion of said shaft portion installation aid have a plurality of valleys defined by a radius R5 (see rejection and figure of claim 3).
Regarding claim 20, Hotani Setsuo discloses said radius R3 of said plurality of peaks of said first portion of said shaft portion installation aid is substantially equal to said radius R4 of said plurality of peaks of said second portion of said shaft portion installation aid (see Figure below claim 3).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hotani Setsuo (JP H01279120) in view of Copeland (U.S. Patent Application Publication 2015/0075897).
Regarding claim 10, Hotani Setsuo does not teach a coating material that encapsulates at least a portion of said plurality of axially extending shaft portion splines of said second joint member and said plurality of axially extending shaft splines of said shaft of said joint assembly.
Copeland teaches a coating material (Paragraph 0031) that encapsulates at least a portion of said plurality of axially extending shaft portion splines of said second joint member and said plurality of axially extending shaft splines of said shaft of said joint assembly (Fig. 1, Paragraph 0031).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint member and splines of Hotani Setsuo with the coating material of Copeland in order to reduce friction (Paragraph 0031).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678